USDC IN/ND case 2:17-cr-00047-PPS-JEM document 879 filed 05/11/20 page 1 of 6


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )     NO. 2:17-CR-47-PPS
                                             )
 YAHTZEE HARRIS,                             )
                                             )
               Defendant.                    )

                                OPINION AND ORDER

       Yahtzee Harris is in custody at the Porter County Jail pending his sentencing,

which is set for July 30, 2020. Before me is Harris’s Motion For Release on Home

Detention. [DE 856.] The Government filed a brief opposing the motion. Mr. Harris

waived his appearance and a hearing on this matter took place on May 8, 2020. Both

the Government and the Defendant proceeded by way of proffer. At the conclusion of

the hearing, I denied Mr. Harris’s motion on the record but indicated a written order

would follow. This is that order.

       I begin by reviewing how we arrived at this juncture. In July 2019, Mr. Harris

pled guilty to conspiracy to distribute more than 280 grams of crack cocaine and

possessing a firearm in furtherance of a drug trafficking crime. [DE 564, 579.] Prior to

pleading guilty, Harris was ordered detained pending trial when he could not rebut the

presumption of detention under 18 U.S.C. § 3142(e)(3) and Harris was deemed a flight

risk and danger to the community. [DE 29.] Harris faces a minimum of 15 years

imprisonment for the two counts he has pled guilty to. Since Harris entered his guilty
USDC IN/ND case 2:17-cr-00047-PPS-JEM document 879 filed 05/11/20 page 2 of 6


plea, however, the COVID-19 pandemic has turned the world, both inside and outside

correctional centers, upside down. And it is because of the dangers posed by COVID-19

that Harris seeks release pending his sentencing. His sentencing is scheduled for July

30, 2020. [DE 857.]

       The legal standards governing a District Court’s ability to release a detained

individual on bond after they have pleaded guilty but not yet been sentenced are a little

murky. For example, 18 U.S.C. § 3142(i) contains a “compelling reason” standard for

“temporary release” subsequent to a prior detention order issued under § 3142(e).

Subsection (i) addresses the particular contents a pretrial detention order must include,

and goes on to allow that “[t]he judicial officer may, by subsequent order, permit the

temporary release of the person, in the custody of a United States marshal or another

appropriate person, to the extent that the judicial officer determines such release to be

necessary for preparation of the person’s defense or for another compelling reason.” I

have previously found that § 3142(i) does not apply after a defendant has entered a plea

of guilty. United States v. Devon Gibson, 2:19CR40-PPS, Opinion and Order of April 20,

2020, p.3. After a defendant has been adjudicated guilty, detention is instead governed

by § 3143, which is entitled “Release or detention of a defendant pending sentence or

appeal.” Furthermore, Mr. Harris directs me to recent BOP guidance concerning

compassionate release under the CARES Act, but that generally deals with individuals

who have already been sentenced. [DE 856.] Mr. Harris is not in that category.




                                             2
USDC IN/ND case 2:17-cr-00047-PPS-JEM document 879 filed 05/11/20 page 3 of 6


         Here, the controlled substance offense Harris pled guilty to carries a minimum

term of imprisonment of 10 years which creates a rebuttable presumption that no

combination of conditions exists that will reasonably assure Harris’s appearance or the

safety of the community if he is released, pursuant to 18 U.S.C. § 3142(e)(3)(A). But also

in play is § 3143(a)(2), which in this case requires detention pending sentencing unless

“there is a substantial likelihood that a motion for acquittal or new trial will be

granted,” a criterion that is not met because of the guilty plea.

         What’s more, Section § 3145(c) provides that a defendant like Harris, subject to

detention under § 3143(a)(2), who can show by clear and convincing evidence that he is

not likely to flee or pose a danger, can be released under appropriate conditions “if it is

clearly shown that there are exceptional reasons why such person’s detention would

not be appropriate.” There remains some disagreement among courts whether

§3145(c)’s “exceptional reasons” standard is available to district court judges or only to

court of appeals judges, given its context in a provision cross-referencing other statutes

governing matters in the court of appeals. See United States v. Harris,     F.Supp.3d       ,

2020 WL 1503444, at *4 (D.D.C. March 27, 2020). But the Seventh Circuit is within the

“overwhelming majority of the judicial decisions” holding that “a district court judge

may order a person released pursuant to 18 U.S.C. §3145(c).” Id., citing United States v.

Herrera-Soto, 961 F.2d 645, 647 (7th Cir. 1992). See also United States v. Young, No.

2:18CR21-2-TLS/APR, 2020 WL 2092837, at *2 (N.D.Ind. April 30, 2020) (Springmann,

C.J.).


                                              3
USDC IN/ND case 2:17-cr-00047-PPS-JEM document 879 filed 05/11/20 page 4 of 6


       At the end of the day, this is much more of an academic discussion than anything

else. I see no meaningful distinction between the § 3142(i)’s “compelling

circumstances” test and § 3145(c)’s “exceptional reasons” standard. So whether the

defendant has been adjudicated guilty or not, there appears to be a fail safe clause for

court’s to use in releasing a defendant as long as there are either “compelling

circumstances” — in cases where a defendant has not yet been adjudicated guilty and

§3142 is in play— or “exceptional reasons” in cases where a defendant has been so

adjudicated and § 3143 and § 3145 govern.

       In sum, and turning to the specifics of this case, Harris can be released only if he

shows, by clear and convincing evidence, that he is unlikely to flee or pose a danger to

the safety of any other person or the community if released. And because he has already

pleaded guilty, he must also demonstrate that there are “exceptional reasons” why his

continued detention is inappropriate, under the standard of § 3145(c). Harris does not

meet these requirements.

       Harris has not proposed conditions of release that satisfactorily neutralize the

danger to others if he is released. Prior to entering his guilty plea, Harris was presumed

a flight risk and a danger to the community as a result of his lengthy criminal history,

prior supervised release and probation violations, sparse employment history, and

former gang affiliation. None of that has changed as a result of the COVID-19

pandemic. Furthermore, Harris has not offered up any definitive place where he could




                                             4
USDC IN/ND case 2:17-cr-00047-PPS-JEM document 879 filed 05/11/20 page 5 of 6


live or stay if released which would be suitable and where he could be safely

monitored.

       More significantly, I am not persuaded that Harris has demonstrated exceptional

reasons that his continued detention is inappropriate. Obviously, the COVID-19

pandemic is itself an exceptional circumstance. But it is equally true that the pandemic

cannot justify the wholesale emptying of all jails and prisons as a matter of course.

Harris must show me there is something about the COVID-19 pandemic, as it relates to

him specifically, that justifies his release. Here, he offers that he suffers from COPD and

needs an inhaler and is thus at greater risk of suffering complications if he were to

contract COVID-19. But at the hearing, his attorney proffered that there’s no indication

that Mr. Harris has been denied his inhaler or does not have access to it. Nor has Harris

been diagnosed with COIVD-19 yet. Thankfully, his specific cell block has not been

affected yet by the outbreak either so it does not seem his risk is especially imminent.

And it seems that under circumstances, the Porter County Jail authorities are taking

precautions to limit the likelihood that Harris or other inmates and detainees will

contract the disease. So, although Harris may be at risk of severe complications from

COVID-19, he is not experiencing those and so far has not tested positive for the virus.

       For all these reasons, while I am sympathetic to Harris and others who are

experiencing hardship and fear due to being incarcerated during this COVID pandemic,

I must conclude that Harris has not demonstrated a basis for his release, whether

temporarily or until his sentencing occurs.


                                              5
USDC IN/ND case 2:17-cr-00047-PPS-JEM document 879 filed 05/11/20 page 6 of 6


       I recognize that we are sailing on uncharted waters right now. Matters change

rapidly; there are new developments that occur on nearly a daily basis. Therefore, it

should go without saying that this order, like all orders, is subject to reconsideration

should there be a substantive change in the facts. But for now, based on the information

presently before me, Harris must remain detained.

       ACCORDINGLY: Defendant Yahtzee Harris’s Motion for Release on Home

Detention [DE 856] is DENIED.

       SO ORDERED on May 11, 2020.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             6
